Citation Nr: 0205373	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active duty from October 1969 to May 1971.  He died on April 
[redacted], 1998.

This matter was previously before the Board of Veterans' 
Appeals (Board) in March 2001 at which time it was determined 
that additional evidence submitted since a June 1998 denial 
by the RO was new and material, and the claim of entitlement 
to service connection for the cause of the veteran's death 
was reopened.  The case was then remanded by the Board for 
further development.  The matter has been returned to the 
Board for appellate review.

A review of the evidence of received discloses that service 
connection for the cause of the veteran's death was denied on 
the basis that it was not shown to be related to the use of 
medication for his service-connected PTSD.  The question of 
the appellant's eligibility for dependency and indemnity 
compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991 & Supp. 2001) is not for 
consideration by the Board at this time since it has not been 
developed for appellate review.  Regardless, there is 
currently a stay on all cases pertaining to DIC under 
38 U.S.C.A. § 1318 regarding whether benefits could be paid 
if the veteran were "entitled to receive" total compensation 
benefits for 10 years before death.


FINDINGS OF FACT

1.  The veteran was service connected for post-traumatic 
stress disorder (PTSD) at the time of his death in April 
1998.  A 100 percent schedular disability rating had been in 
effect for the PTSD from January 1, 1990.

2.  The veteran died as the result of a motor vehicle 
accident in April 1998 in which he sustained closed head 
trauma and multiple trauma.  His service-connected PTSD is 
not shown to have caused or contributed to the fatal accident 
and injuries. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background


A review of the service medical records shows no complaints 
or abnormal findings regarding the veteran's psychiatric 
status.

The postservice medical records reflect that service 
connection for PTSD was granted and a 30 percent disability 
rating was assigned, effective June 1, 1987.  The veteran and 
his then representative gave testimony at a hearing at the 
Wichita, Kansas, RO in April 1988.  In accordance with the 
hearing officer's decision of November 1990, in a rating 
decision dated in November 1990, the veteran was determined 
to be entitled to a 100 percent schedular rating for his 
PTSD.  The effective date for the total schedular rating was 
January 4, 1988.  The veteran was given a temporary total 
disability rating for hospitalization based on service-
connected disability from February 8, 1988.  Effective April 
1, 1988, a 50 percent disability rating was established.  The 
100 percent schedular rating was provided, effective August 
17, 1989.  The veteran was given a temporary total rating 
based on hospitalization for his service-connected disability 
from November 6, 1989.  A prehospital rating of 100 percent 
was reestablished, effective January 1, 1990.

The veteran's death certificate reflects that he died on 
April [redacted], 1998, as a result of closed head trauma secondary 
to a motor vehicle accident.  Other significant conditions 
contributing to death were listed as multiple trauma 
secondary to the motor vehicle accident.  An autopsy was not 
performed.

Of record are reports of VA outpatient visits, including one 
such visit on April 6, 1998.  The veteran stated he was more 
depressed and had the return of the "blood-taste" in his 
mouth.  He described this as happening when he was doing 
badly.  He was also unhappy about his medication-surgical 
care both from VA and from a private facility pertaining to 
right-sided pain from an incisional hernia following 
gallbladder removal in 1989.  He had been very irritable and 
was "tired of being tired".  It was noted he was "not 
suicidal but almost homicidal."  He mentioned that he had run 
out of his Diazepam in February.  He stated Trazadone didn't 
seem to be working as well because he still had insomnia.  He 
claimed that when he slept he would clench his jaw and awaken 
with a sore jaw and headache.  He stated he had had a few 
drinks on one occasion recently, "but I don't really have any 
desire to do any drinking."  Objective findings included calm 
and clear mental status.  An assessment was made that he was 
having an exacerbation of his PTSD which was mild in degree.  
He was to continue taking 20 milligrams of Fluoxetine at 
breakfast and at lunch, 3 100 milligram tablets of Trazadone 
at bedtime, and 10 milligrams of Diazepam three times each 
day.

On April 14, 1998, the veteran was seen again at the 
Fayetteville, Arkansas, outpatient clinic.  It was noted he 
was receiving 20 milligrams of Prozac twice a week for 
depression, Trazadone for sleep, and Diazepam for anxiety.  
The veteran reported he was separated from his wife because 
of a lot of conflict focused on an adult stepson.  He hoped 
they were going to reconcile, but it was noted she had 
refused marriage counseling.  He was currently staying with a 
friend in Oklahoma.  Reference was made to a number of 
significant health problems, including an irritable colon, 
and degenerative arthritis of the knees.  He described his 
worst time of year for PTSD as October through January, but 
he noted he was apt to experience exacerbations unpredictably 
throughout the year.  He complained of long-standing sleep 
pattern disturbance and stated it would take from 30 minutes 
to 5 hours to get to sleep, after which he would always 
awaken in 45 minutes to 1 hour.  History included notation of 
a short fuse and frequent violence, but he indicated he had 
not acted out violently in over a year.  One period of 
suicidal ideation was noted in 1985/86, just prior to 
hospitalization.  He rated depression as 9 plus, with recent 
suicidal ideation noted.  Anxiety was rated at 6, while sleep 
disturbance was rated as 8.  His PTSD was described as severe 
in degree.  He was to be seen in the clinic for further 
exploration of cognitive-supportive psychotherapy and crisis 
intervention with goals focused on helping him to understand 
his problems and develop coping strategies for dealing with 
them.  He was scheduled to return on April 20.

Of record is the official Oklahoma traffic collision report 
submitted by an Oklahoma State Trooper.  It reflected the 
veteran's vehicle was traveling at a high rate of speed in a 
stolen vehicle when the car drifted off the roadway and hit a 
corner post of a fence.  It then rotated to a sideways 
position and rolled about 90 feet before striking a small 
tree.

The emergency room report revealed the veteran was brought to 
the facility via air-evac status post high speed motor 
vehicle accident.  The personnel reported to the emergency 
room physician that the veteran was an unrestrained driver in 
a high speed motor vehicle accident in which he left the 
road, hit a tree, and was thrown from the vehicle about 100 
feet.  When they arrived on the scene at 1:51 am, the veteran 
was apneic and in asystole and cardiopulmonary resuscitation 
was in progress.  He was intubated at the scene.  IV access 
was initiated and CPR was maintained.  They stated at no time 
during transit did the veteran regain a pulse or a rhythm 
other than asystole.

Past history obtained from the veteran's wife and family was 
described as "very vague."  It was reported that the veteran 
was taking Valium he received from VA.  They stated he had a 
history of near blindness in one eye and difficulty hearing 
with one ear.  They also reported a questionable myocardial 
infarction several years previously.

In the emergency room, after initial evaluation and timeframe 
that the veteran had been unsuccessfully resuscitated, it was 
believed any more attempts would be futile and the veteran 
was pronounced dead on arrival at 2:42 am.  The impressions 
were:  dead on arrival; and status post high speed motor 
vehicle accident with blunt head, chest, and abdominal 
trauma.

Of record is a May 1999 VA progress note indicating that a 
brief phone consultation had taken place that month.  The 
appellant offered a statement regarding the medication the 
veteran had been taking.  It was reported that Trazodone and 
Diazepam "can cause drowsiness and should be used with care 
while operating machinery."

Of record is a June 1999 medication profile for the veteran 
indicating that his medications over the years included 
Diazepam and Trazodone.

Statements made in July 1999 from a female cousin and a male 
cousin of the veteran are also of record.  The female cousin 
recalled that on the night of his death, the veteran visited 
her about 9:30 pm to talk to her.  She stated he had been 
drinking, but she noted he did not drink any alcohol while he 
was with her.  She added during the evening, she called the 
veteran's male cousin who came over.  She also stated that 
before he left her house, the veteran went into the bathroom 
and took some Valium tablets, but she did not know how many.  
The male cousin indicated in his communication that as they 
were leaving the female cousin's house, the veteran went to 
his truck and said he was going home.

The appellant gave testimony at a personal hearing at the 
Muskogee RO in September 1999.  She indicated that she and 
the veteran were married in 1991.  At the time of his death, 
she related, they were separated, but often saw each other.  
Her representative stated that the veteran took too many 
Valiums the night of his death, became drowsy, and lost 
control of his car.  The representative asserted that the 
veteran's death was causally related to his service-connected 
PTSD because Trazodone and Diazepam he was taking were 
medications prescribed by VA for treatment for a service-
connected disability.

Analysis

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475,  114 Stat. 2096 (2000).  This 
liberalizing law is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides the VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It does not, however, require that VA 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
a claim.  In this case, the Board finds that the duties to 
notify and assist have been made.  The appellant was provided 
with notice of the evidentiary requirements and laws and 
regulations relative to the criteria for establishment of 
entitlement to service connection for the cause of the 
veteran's death in a September 1999 statement of the case and 
in the June 2001 supplemental statement of the case.  She was 
given additional opportunity to submit or identify any other 
relevant records during a personal hearing conducted in 
September 1999.  Further, after the Board determined that new 
and material evidence had been submitted to reopen her claim 
of entitlement to service connection for the cause of the 
veteran's death, the case was remanded for additional records 
and those records have been obtained and associated with the 
claims folder.

Inasmuch as the RO and the Board has notified the appellant 
of the evidence needed to substantiate her claim and have 
obtained and developed all relevant evidence necessary for an 
equitable disposition of the claim, further development to 
comply with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App/ 540, 546 (1991) (holding 
strict adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit falling to the claimant).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related thereto.  For 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but, rather, there must have been a 
causal connection.  38 U.S.C.A. § 1310; 38 U.S.C.A. § ; 
38 C.F.R. § 3.312.

It is asserted that medications the veteran took for his PTSD 
symptomatology could have made him drowsy, and that such 
drowsiness could have contributed to his losing control the 
motor vehicle he was driving in April 1998 and caused his 
death.  The appellant has submitted evidence that medications 
that the veteran took for his PTSD could cause drowsiness.  
The Board finds that, without any eyewitness to the accident 
or other probative evidence of this theory, it would be pure 
conjecture to find the PTSD medication made the veteran 
drowsy or otherwise incapacitated him to the extent that it 
contributed to his fatal car accident.  The Board finds that 
the connection between the fact the veteran took medication 
for his PTSD symptomatology and his death in the motor 
vehicle accident is too attenuated and indirect to allow the 
veteran's PTSD to be considered a contributing cause of his 
death.

The weight of the credible evidence establishes that the 
service-connected PTSD did not cause or contribute to the 
veteran's death.  A preponderance of the evidence is against 
service connection for the cause of death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

